Case: 13-3180     Document: 15    Page: 1   Filed: 02/19/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                DEONNE R. NEW-HOWARD,
                       Petitioner,

                            v.

      DEPARTMENT OF VETERANS AFFAIRS,
                  Respondent.
             ______________________

                        2013-3180
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. PH0752070319-M-1.
                 ______________________

                      ON MOTION
                  ______________________

                       PER CURIAM.
                        ORDER
     Deonne R. New-Howard moves for a stay of proceed-
 ings and appointment of counsel.
    The court notes that New-Howard has already been
 granted two motions for an extension of time to file her
 opening brief.
    Upon consideration thereof,
Case: 13-3180      Document: 15     Page: 2    Filed: 02/19/2014



 2                                NEW-HOWARD   v. DVA



       IT IS ORDERED THAT:
       (1) The motion for appointment of counsel is denied.
      (2) The motion for a stay is granted to the extent that
 New-Howard has 40 days from the date of this order to
 file her opening brief. New-Howard should not anticipate
 any further extensions of time.


                                      FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court
 s24